Upon a Rehearing, November 16, 1911.
By the Court :
This case is before us on a rehearing of a decree entered by this court at the November term, 1910, modifying and affirming a decree of the Corporation Court of the city of Staunton.
After careful consideration of the arguments on behalf of appellants and appellee, upon the rehearing, we are of opinion to adhere to the conclusion formerly reached, and the opinion then delivered, with some minor amendments, will be filed as the opinion of the court.